Citation Nr: 1412474	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-13 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence to reopen a claim of entitlement to service connection for depression, to include as secondary to tinnitus has been received.

2.  Entitlement to service connection for depression, to include as secondary to tinnitus.    


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma.

The Veteran was afforded a January 2012 video conference before the Board; a transcript is of record.  

The issue of entitlement to service connection for depression, to include as secondary to tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 2006 rating decision VA denied entitlement to service connection for depression, to include as secondary to tinnitus.  Although he was notified of this determinations and of his appellate rights, he did not appeal nor was new and material evidence received within the applicable time period. 

2.  In August 2010, the appellant requested to reopen his claim of entitlement to service connection for depression, to include as secondary to tinnitus.

3.  Evidence received since the June 2006 rating decision denying entitlement to service connection for depression, to include as secondary to tinnitus, relates to an unestablished fact necessary to substantiate the claim and, raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The June 2006 rating decision denying entitlement to service connection for depression, to include as secondary to tinnitus, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to warrant reopening of the claim of entitlement to service connection for depression, to include as secondary to tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  In light of the decision to reopen the claim and remand for further development there is no need to address VA's compliance with the VCAA at this time.

In general, rating decisions that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence must be presumed unless evidence is inherently incredible or beyond competence of witness).

In a June 2006 rating decision, the RO denied entitlement to service connection for depression, to include as secondary to tinnitus, finding that the evidence did not show that depression was related to tinnitus, or that the disability was present during service.  Although the appellant was duly notified of the RO's decision and his appellate rights, he did not perfect an appeal within the applicable time.

In view of the foregoing, the Board finds that the June 2006 rating decision denying entitlement to service connection for a psychiatric disability is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.  

In this appeal, the appellant seeks to reopen his claim of entitlement to service connection for a psychiatric disability.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In this case, the evidence received since the June 2006 final rating decision includes the November 2010 VA treatment note listing depression secondary to general medical conditions as a diagnosis. 

Obviously, this is new evidence in that it was not of record at the time of the prior denial.  Additionally, presuming its credibility, the diagnosis raises the possibility that the appellant's current depression is related to his service-connected tinnitus.  Given the basis for the prior denial of the appellant's claim, the Board finds that this additional evidence relates to an unestablished fact necessary to substantiate the claim of service connection for depression.  Therefore, the claim is reopened.

Although the newly received evidence discussed above is adequate for the limited purposes of reopening the claim, given the evidence currently of record, it is not sufficient to grant the benefit sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).

Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103 (West 2002).  For reasons explained below, additional development is necessary before the Board may proceed to a decision on the merits.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for depression, to include as secondary to tinnitus is reopened.

REMAND

The Veteran contends that he is entitled to service connection for depression, to include as secondary to tinnitus.  In light of the evidence of record, which has suggested symptoms to include possible delusions, and has included diagnoses such as generalized anxiety disorder, the Board is recharacterizing the issue as one of entitlement to service connection for an acquired psychiatric disorder, to include depression, and to include secondary to tinnitus.

The Board finds that the most recent March 2011 VA psychiatric examination, in which the examiner determined that the Veteran's depression was less likely than not related to tinnitus, is inadequate.  The examiner did not address the question of whether the Veteran's tinnitus aggravated his depression.  Rather, the examiner determined that Generalized Anxiety Disorder and alcohol dependence were the most appropriate diagnosis, and indicated that the depression was related to the anxiety.  When VA provides a VA examination, and the opinion is inadequate, remand is necessary.  In addition, in light of the Board's recharacterization of the issue, an opinion as to whether any diagnosed acquired psychiatric disorder is related to service, or secondary to tinnitus is necessary.

In addition, there may be outstanding VA outpatient clinic treatment records showing that the Veteran received psychiatric medication beginning in 2005 at the Lawton VA outpatient clinic.  As such, these records should be requested.  

Finally, while on remand any VA treatment records dating since September 2010 should be associated with the record.  Specifically, the Veteran indicated that he receives ongoing VA outpatient treatment for depression at the VA facility at Ft. Sill, Oklahoma.

Accordingly, the case is REMANDED for the following action:

1.  Request and associate with the claims folder, whether in paper or electronic format, VA outpatient treatment records from Lawton since 2005, and any VA treatment records since September 2010, to include VA outpatient treatment records Ft. Sill, Oklahoma.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the RO/AMC should schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder, to include depression.  The examiner must be provided a copy of this Remand, and the claims folder to include access to any and all Virtual VA and VBMS records.  

The examiner must opine whether any diagnosed psychiatric disorder is at least as likely as not caused by service.  If not, the examiner must then opine whether it is at least as likely as not that any diagnosed psychiatric disorder is (a) caused by or (b) permanently worsened by the Veteran's tinnitus.  Any opinion expressed must be supported by adequate rationale.  

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Ensure that the examiner's report complies with this remand.  If the report is deficient, it must be returned to the examiner for necessary correction.

5.  After conducting any additional development deemed necessary, readjudicate the claim, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


